        IT IS ORDERED that, on or before July 5, 2019, Petitioner shall complete and file the

enclosed election form, indicating an election to have the Petition construed and ruled upon

under 28 U.S.C. § 2254 or to withdraw the current Petition. In making this election, Petitioner

should carefully consider all of the provisions of 28 U.S.C. § 2244. If Petitioner fails to

complete and file the election form, the Petition will be ruled upon under 28 U.S.C. § 2254.

        In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(l), arid Rule 72.C.2 of

 the Local Rules of Court, the parties are allowed fourteen (14) days from the date of this Order to

 file an appeal to the District Judge which includes the basis for objection to this Order. Any

 appeal is to be submitted to the Clerk of Court, United States District Court, 700 Grant Street,

 Room 3110, Pittsburgh, PA 15219. Failure to file a timely appeal will constitute a waiver of any

appellate rights.



                                                       TIIBC RT:
                                                      �
                                                                             .
                                                             r
                                                      '-7fftat·
                                                            �

                                                      MAU�P.KELLY
                                                      UNITED STA'fES MAGISTRATE JUDGE
 Date: June 17, 2019




cc:

        SHAWN BROWN
        NJ-5470
        SCI Smithfield
        P.O. Box 999
        1120 Pike Street
        Huntingdon, PA 16652
